Citation Nr: 1731700	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for traumatic arthritis of the left ankle as a residual of a fracture, rated as 10 percent disabling prior to November 5, 2007 and 20 percent disabling therefrom.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Navy from August 1965 to May 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of procedural history, the January 2005 rating decision granted service connection for a left ankle disability with an initial noncompensable rating, effective August 5, 2004. Subsequently, a September 2005 rating decision increased the rating for the left ankle disability to 10 percent from August 5, 2004, the effective date of service connection. In an April 2008 rating decision, the rating was increased to 20 percent effective November 5, 2007. The Board notes that these decisions constitute a partial grant of the benefits sought on appeal. The issue therefore remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A total rating based on individual unemployability due to service-connected disabilities has been in effect since March 1, 2009.

The claim for increased rating for the left ankle disability was remanded in September 2007, April 2013, May 2014, and December 2016. It has now been returned for further appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issue on appeal.



FINDING OF FACT

For the entire period on appeal, the Veteran's traumatic arthritis of the left ankle has been manifested by marked pain, swelling, and objective evidence of dorsiflexion as limited as 9 degrees dorsiflexion and plantar flexion as limited as 30 degrees. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a higher 20 percent rating for traumatic arthritis of the left ankle have been met for the period prior to November 5, 2007. 38 U.S.C.A . §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2016).

2.  The requirements for a rating in excess of 20 percent from November 5, 2007, for traumatic arthritis of the left ankle have not been met. 38 U.S.C.A . §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated September 2004, September 2007, and May 2013. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available medical records pertinent to the claim on appeal are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein that have not been obtained. 

The Veteran was also afforded multiple VA examinations, in August 2005, November 2007, February 2009, March 2011, May 2016, and February 2017. The Board finds that the VA examinations in this case are adequate, as they are predicated on full physical examination and fully address the rating criteria that are relevant to rating the disability in this case. These examinations also addressed the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. 

The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 to require expansive range of motion testing. In this case, however, even assuming such was not accomplished, as retroactive range of motion testing cannot be performed, the prior VA examinations are still adequate, as Correia stated that its decision should "be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7. Further, the Veteran is herein assigned the maximum schedular rating available for his left ankle for the entirety of the period. Consequently, any deficiency in the VA examinations as now outlined by Correia cannot affect the claim, and is harmless error.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activities, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is currently rated at 20 percent disabling for his left ankle disability under Diagnostic Codes 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  The hyphenated diagnostic code here indicates that the Veteran is service connected for arthritis due to trauma, resulting in limitation of motion of his ankle.

Diagnostic Code 5010, traumatic arthritis, is rated using the degenerative arthritis criteria. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. Id., DC 5003.  

Limitation of motion of the ankle is rated as either moderate, warranting a 10 percent rating, or marked, warranting a 20 percent rating. Id., DC 5271.  Higher ratings for the ankle are warranted only when the ankle is ankylosed. Id., DC 5270.  Ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, warrants a 30 percent rating. Ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating. Id.  

The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. The use of these terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

In August 2005, the Veteran was afforded a VA examination. Upon physical examination, the Veteran's left ankle had a range of motion of 15 degrees of dorsiflexion and 35 degrees of plantar flexion with no pain in either direction. The Veteran complained of some tightness. Repetitive motion testing revealed no further limitations or restrictions such as fatigue, incoordination, or instability. The examiner noted that there was no obvious edema or effusion. A diagnosis of chronic residuals of left ankle fracture with degenerative arthritis was listed. 

In November 2007, the Veteran was afforded another VA examination. The Veteran reported that his left ankle was constantly tender with intermittent pain and increased by prolonged weight bearing, particularly when going up and down stairs. Upon physical examination, the left ankle had 9 degrees of dorsiflexion and 40 degrees of plantar flexion with stiffness and mild discomfort followed by fatigability, but no weakness or incoordination. The examiner noted that the left ankle was not limited following repetitive range of motion testing by the cited factors. X-rays revealed no significant interval change since the August 2005 examination.

In February 2009, the Veteran was afforded a VA examination. The Veteran reported that his left ankle consistently hurt. The examiner noted some weakness and stiffness, and easy fatigability and lack of endurance. The Veteran did not report episodes of dislocation or recurrent subluxation. Upon examination, dorsiflexion was 15 degrees and plantar flexion was noted as 40 degrees. There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement. The Veteran reported that his left ankle was susceptible to twisting. No ankylosis was noted. 

A March 2011 VA examination was conducted.  The Veteran reported swelling of the left ankle and stated that he had "bearable pain" all the time with increased pain if he walked on uneven surfaces, went up stairs, walked further than half a block or stood longer than 10 minutes. The left ankle had 15 degrees of dorsiflexion and 30 degrees of plantar flexion. It was noted that there was pain, fatigability, weakness, and lack of endurance in both ankles and in both feet. X-rays revealed no change with osteoarthritis as seen in 2009. 

In May 2016 a VA examination was conducted. The Veteran reported that left ankle discomfort occurred constantly and that it felt weak if he stood for too long. The Veteran also reported that the movement in his ankle was less, and he felt as if it would twist. The Veteran denied a history of left ankle surgery. The Veteran's dorsiflexion was 15 degrees and plantar flexion was 40 degrees. Left ankle was noted as without tenderness to palpation, erythema, effusion, and warmth. There was positive crepitus in the left ankle with active and passive range of motion. However, no pain was noted on examination.  No ankylosis was found and there was no suspected instability or dislocation. 

The Veteran underwent a VA examination in February 2017. On range of motion testing, the left ankle had dorsiflexion to 15 degrees and plantar flexion to 40 degrees. Pain was noted on examination. There was evidence of localized tenderness or pain on palpation along the talocalcaneal joint line, medially and laterally. There was objective evidence of crepitus. It was noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time. No ankle instability or dislocation was suspected. 

Furthermore, the examiner opined that under Correia, range of motion testing and joint disabilities requires specific reproducible techniques to apply examination findings within parameters that are equitable for all veterans. However, the specific measurements are not within known peer-reviewed medical techniques or definitions. Additionally, the examiner opined that similar range of motion, active and passive was identified in examinations, however comparing the results of one examiner to another through goniometry are known to be unreliable and no longer frequently used outside the VA and the Social Security Administration. The examiner also indicated that pain with non-weight bearing could not be performed as it is not medically appropriate because there is no peer reviewed method to evaluate under non weight-bearing parameters. The examiner also opined that with the talocalcaneal joint, range of motion is not the factor of concern. 

The Board finds that an increased rating of 20 percent prior to November 5, 2007 is warranted. The most pronounced range of motion findings from the November 2007 VA examination was left ankle dorsiflexion to 9 degrees and plantar flexion to 40 degrees. This resulted in an increased rating of 20 percent which was continued throughout the rest of the appeal period. Other examinations of record show dorsiflexion to 15 degrees and plantar flexion to between 35 and 40 degrees. Ankylosis of the ankle joint has not been shown. In August 2005, dorsiflexion was to 15 degrees and plantar flexion to 35 degrees.  The Board finds that these range of motion findings, especially the latter, may be characterized as marked. The Board finds that resolving reasonable doubt in the Veteran's favor and given the consistency of the Veteran's complaints throughout the entire appeal period, and the closeness in time between the August 2005 and November 2007 VA examinations, the latter of which formed the basis for an increased rating, the criteria for a higher 20 percent rating have been met. 

A rating in excess of 20 percent, prior to and from November 5, 2007, requires ankylosis of the ankle joint.  This has not been shown on any examination.  Thus, a rating in excess of 20 percent is not warranted.

Other potentially applicable criteria were considered herein.  Range of motion findings indicated that the ankles were not ankylosed, to include the subastragalar or tarsal joint, that there was no malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2016). 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, the Veteran is already assigned the maximum schedular evaluation available for his ankle disability under the applicable diagnostic code. In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summation, the Board finds the Veteran's left ankle warrants a 20 percent rating throughout the entire appeal period. 


ORDER

A disability rating of 20 percent for traumatic arthritis of the left ankle as a residual of a fracture prior to November 5, 2007 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 20 percent for traumatic arthritis of the left ankle as a residual of a fracture on and after November 5, 2007 is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


